Document 46 Filed 08/14/19 Page 1 of 1
U.S. Department of Justice

Federal Bureau of Prisons

 

Office of the Warden

 

Metropolitan Correctional Center

150 Park Row

New York, New York 10007

(646) 836-6300, (646) 836-7751 (Fax)

August 12, 2019

SENT VIA EMAIL
The Honorable Richard M. Berman, District Judge
Daniel Patrick Moynihan United
States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re: EPSTEIN, Jeffrey, Federal Register No. 76318-054
United States v. Jeffrey Epstein, 19-cr-00490-RMB

Dear Judge Berman:

lam writing in regards to your August 12, 2019 inquiry whether the investigations referenced in my
August 10, 2019 letter will include the incident at MCC involving Mr. Epstein on or about July 23,
2019.

I can confirm that, although an internal investigation was completed regarding the July 23, 2019
incident, the current investigations by the FBI and OIG will include this incident as well.
Accordingly, | cannot divulge any information about the prior investigation at this time.

Thank you for your time and attention to this matter. If you have any questions or concerns, please
feel free to call me at (646)836-7700.

Sincerely,

Lamine N’*Diaye
Warden
MCC New York

cc: Chief Judge Colleen McMahon
Edward Friedland, District Executive
Michael Greco, U.S. Marshal
Alison Moe, Assistant U.S. Attorneys
Martin Weinberg, Counsel for Mr. Epstein
